35 N.Y.2d 745 (1974)
In the Matter of Felix T. Wroblewski et al., Appellants,
v.
Joseph J. Ricotta, as a Justice of the Supreme Court of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 15, 1974.
Decided October 23, 1974.
John J. Olszewski for appellants.
Peter J. Notaro, Assistant District Attorney, for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS concur in Per Curiam opinion.
*746Per Curiam.
Judgment affirmed (see Matter of Paciona v. Marshall, 35 N Y 2d 289). We would also note that the petitioner made a timely motion to dismiss the indictment alleging illegality of the jury selection process. Appellate review of a denial of that motion, if available at all, would only be on direct appeal from a judgment of conviction if one ensued. (CPL 470.15, subd. 1; CPLR 7801, subd. 1; cf. People v. Chestnut, 26 N Y 2d 481.)
Judgment affirmed, without costs.